Citation Nr: 1716260	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  05-02 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for Barrett's esophagus, including dysplasia and focal adenocarcinoma of the esophagus.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder (PTSD) from September 24, 2003 to April 24, 2008, and greater than 50 percent from April 25, 2008.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1972.  He was awarded the Purple Heart Medal and the Combat Action Ribbon, among other decorations.  He served in Vietnam, and was subsequently stationed at Camp Lejeune.  

The appeal involving the PTSD disability rating comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD and assigned a 30 percent disability evaluation.  

The Board denied the Veteran's claim for an initial higher rating in June 2007.  Following an appeal to the United States Court of Appeals for Veterans Claims (Court), a June 2008 Joint Motion for Remand moved for the Court to vacate and remand the Board's decision.  The Board decision was vacated by the Court in July 2008, and the Veteran's claim for entitlement to a higher initial rating for PTSD was remanded to the Board in accordance with the Joint Motion.

Specifically, the Joint Motion instructed the Board to remand the Veteran's claim to obtain a thorough and contemporaneous VA psychiatric examination as the record appeared to suggest that the Veteran's condition worsened in the interim between the VA examination of November 2003 and the Board's 2007 decision.  

However, just prior to issuance of the Court's July 2008 order, the Veteran filed a claim for increase for his service-connected PTSD with the RO in April 2008.  Further, subsequent to the issuance of the Court's order, the Veteran's representative in this case "respectfully request[ed] that [the Veteran's] claim be scheduled for a new C&P exam, per the Court's remand order, as soon as possible."  Thus, the RO scheduled the Veteran for a VA examination that was accomplished in January 2009, prior to a Board remand as ordered by the Court.  Thereafter, in a February 2009 rating decision, the RO granted a 50 percent disability rating for the Veteran's service-connected PTSD effective from April 25, 2008, the date of the Veteran's claim for increase.  

The Board remanded the appeal involving the PTSD rating in March 2010.  The actions requested upon remand have not been fully completed, however.   

The Veteran filed a claim for service connection for esophageal cancer in August 2012.  The RO in Louisville, Kentucky, which has special jurisdiction over claims involving exposure to toxic chemicals at Camp Lejeune, denied it in June 2013 and the Veteran has perfected a timely appeal to the Board.  Although he had initially requested the opportunity to present sworn testimony on this matter during a hearing before the Board, he withdrew this request in March 2017.

The Court has held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability is warranted as a result of that disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is seeking an increased rating for PTSD, so the RO raised and certified a claim for TDIU to the Board.

In June 2016, the private attorney who had been representing the Veteran before the Court and the VA, withdrew his representation.  The Veteran was provided with the opportunity to select another representative.  He has not done so, and is thus unrepresented at this time.

The issue of entitlement to an increased initial staged rating for PTSD is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Barrett's esophagus and adenocarcinoma of the esophagus developed nearly forty years after service.

2.  No medical connection between Barrett's esophagus and adenocarcinoma of the esophagus and service is shown, to include as a result of exposure to toxic chemicals at Camp Lejeune.

3.  The Veteran is in receipt of special monthly compensation under the provisions of 38 U.S.C.A. § 1114(s) for his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Service connection for Barrett's esophagus and adenocarcinoma of the esophagus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  Absent any remaining issues of law or fact, the appeal for TDIU is dismissed.  38 U.S.C.A. § 7105 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify regarding the esophageal cancer claim was satisfied prior to the initial RO decision, in letters of September 2012 and February 2013 that informed the Veteran of his own and VA's duties for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
 
VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records, VA medical records, and private medical records have been obtained for review.  The Veteran has been provided with VA examinations and opinions pertinent to the issue decided here.  The most recent VA medical opinion is adequate because, along with the other evidence of record, it provides sufficient information to decide the appeal and a sound basis for a decision on these claims.  38 C.F.R. § 3.159(c)(4); Brockway v. McDonald, 15-377 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Barrett's esophagus/esophageal cancer

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For Veterans, such as this Veteran, who had service at Camp Lejeune between August 1953 and December 1987, VA has defined a legal presumption to the effect that the diseases of kidney cancer, liver cancer, non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer shall be service connected even though there is no record of such disease during service, subject to the rebuttable presumption provisions of 38 C.F.R. § 3.307(d).  38 C.F.R. § 3.309(f)(8).  This rule will apply to claims received by VA on or after March 14, 2017, the effective date of the final rule and to claims pending before VA on that date.  Under 38 CFR § 3.160(c), a claim that has not been finally adjudicated (which includes claims where a final and binding decision has been issued but the appeal period has not expired) is still considered a pending claim.

Prior to the issuance of this regulation in 2017, the VA had issued preliminary internal guidance indicating that there was limited/suggestive evidence of an association between toxic environmental exposure at Camp Lejeune and fourteen diseases, which included esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  See Veterans Benefits Administration (VBA) Training Letter 10-03 (April 26, 2010); VBA Training Letter 11-03 (April 27, 2011).  

However, in issuing this new regulation, the VA specifically concluded that there is insufficient medical and scientific evidence to establish a presumption of service connection for any disability beyond the eight diseases listed in the regulation.  82 Fed.Reg. 4180.  Additionally, in the explanatory material published in the Federal Register, the VA noted that the Camp Lejeune Act provides medical care, but not compensation benefits, to veterans who served on active duty at Camp Lejeune for the 14 identified conditions "notwithstanding that there is insufficient medical evidence to conclude that such illnesses or conditions are attributable to such service."  VA's more recent review of scientific evidence was undertaken to determine the appropriateness of establishing presumptions of service connection for claimants who served at Camp Lejeune.  As noted in the proposed rulemaking, this review included the analysis of several hazard evaluations on the chemicals of interest conducted by multiple bodies of scientific experts and was not an evaluation of the specific risks of exposure to contaminated water at Camp Lejeune.  VA's review resulted in the recognition that liver cancer and Parkinson's disease, two diseases that were not included in the Camp Lejeune Act, are conditions for which there is strong evidence of a causal relationship and evidence that the condition may be caused by exposure to the contaminants.  However, at this time, VA concludes that there is insufficient evidence to establish presumptions of service connection for the following diagnosed chronic disabilities in the Camp Lejeune Act:  esophageal cancer, lung cancer, breast cancer, neurobehavioral effects, and scleroderma.  As noted in the notice of proposed rulemaking, none of the evidence reviewed concluded that there is a positive association between these conditions and the volatile organic compounds of interest.  82 Fed. Reg. 4178.  

In other words, although a presumption of service connection for esophageal cancer in anyone at Camp Lejeune was initially considered, the subsequent and further medical evidence did not support such a presumption.  This means that in the Veteran's case, VA cannot presume under law that his esophageal cancer was related to toxic exposures at Camp Lejeune.  As always, he may present evidence showing a direct causation in his particular case.  38 C.F.R. § 3.303.  He has not done this in this case, however.  

No gastrointestinal complaints or problems are reflected in the Veteran's service treatment records.  The report of the general medical examination accomplished prior to the Veteran's discharge from service in 1972 shows that his mouth and throat were deemed to have been normal upon clinical examination.

When the Veteran filed a claim for service connection for Barrett's esophagus in August 2012, he asserted that the disease must have been caused by exposure to toxic chemicals when he was stationed at Camp Lejeune.  He submitted private medical evidence showing low and high grade dysplasia along with active inflammation in his esophagus.  Subsequent medical records show the development of focal adenocarcinoma of the esophagus.  The Veteran also submitted a medical treatise article involving a review of medical literature which sets for the epidemiologic evidence of trichloroethylene (one of the chemicals at Camp Lejeune) causing various types of cancers.  

The VA requested a medical opinion from a physician who is a specialist in public health matters and is a member of the Veterans Health Administration Camp Lejeune Subject Matter Expert Committee.  Following review of the Veteran's medical records and VA claims file, along with multiple medical articles relating to toxicology, the physician concluded that the Veteran's Barrett's esophagus and focal adenocarcinoma was less likely than not caused by or a result of exposure to contaminated water at Camp Lejeune.  

The physician's report is thorough and detailed.  He began by noting that the Veteran had been stationed at Camp Lejeune for approximately 699 days in 1970, 1971 and 1972.  He noted that nothing in the Veteran's service records suggested any episode of acute illness due to benzene, thichlorethelyne, perchloroethylene or vinyl chloride.  He also noted that gastroesophageal reflux disease, obesity, and smoking were correlated with the development of Barrett's esophagus, and that Barrett's esophagus developed into adenocarcinoma of the esophagus more often than not.  The Veteran has a history of gastroesophageal reflux disease, obesity, and prior smoking, meaning that he had strong risk factors for the development of Barrett's esophagus unrelated to Camp Lejeune.  The physician summarized much of the medical literature regarding the causal factors for Barret's esophagus and determined that the medical studies did not support the theory that toxic chemicals at Camp Lejeune caused the Veteran's particular esophageal problems.  He concluded:  

The most probable cause of the Veteran's esophageal adenocarcinoma was his Barrett's esophagus which was most probably a result of his esophageal reflux disease.  His reflux disease was probably due at least in part to his obesity.  His history of cigarette smoking may have contributed as well.  The Veteran's exposure to contaminated water at Camp Lejeune is not the most probably cause of his Barrett's esophagus to include high grade dysplasia and focal adenocarcinoma of his esophagus.  

In sum, no direct connection to service between Barrett's esophagus and esophageal cancer is shown.  Neither disease developed until many years after service.  An informed medical opinion which is particular to the Veteran has attributed the diseases to other causes unrelated to service.  Although the Veteran has submitted medical evidence pertinent to chemicals causing cancer, this evidence is not particular to his case, and many of the studies summarized in the Veteran's article were also considered by the expert medical reviewer.  Under the law, the Board is e unable to presume service incurrence.  No other relationship to service is shown.  The preponderance of the evidence is against the claim for service connection and the appeal must be denied.

TDIU

Historically, VA would treat the pending TDIU issue as moot from the date as of which the Veteran has been assigned a total schedular rating.  VA's General Counsel had issued a precedent opinion holding that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU and required dismissal of the TDIU claim.  See VA O.G.C. Prec. Op. No. 6-99.  However, that opinion was withdrawn following the Court's holding in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  See also Buie v. Shinseki, 24 Vet. App. 242, 248 (2010).  In other words, a TDIU claim will not automatically be mooted, but rather the Board must consider the specific facts of the case.

According to reports in his VA mental health records, the Veteran was in fact employed until sometime in 2014 when he was laid off.  He retired at some point after that, having had thirty years of service with the same company.  

The Veteran has had 100% schedular disability ratings for lung cancer and now for chronic lymphocytic leukemia since 2015.  Special monthly compensation under the provisions of 38 U.S.C.A. § 1114(s) has also been in effect since June 2015.  Given this situation, the Board is unable to perceive any additional benefit available to the Veteran based upon further evaluation of a TDIU claim.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  Under these circumstances, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board will dismiss this appeal.  

ORDER

Service connection for Barrett's esophagus and esophageal cancer is denied.

The appeal for TDIU is dismissed.


REMAND

PTSD

The prior Board remand in March 2010 was issued for the purpose of ensuring that the Joint Motion for Remand endorsed by the Court in July 2008 was complied with.  Unfortunately, upon review at this time, several concerns expressed by the parties in the Joint Motion have not yet been satisfied.  

Initially, in the March 2010 Board remand, the Board ordered that copies of medical records reflecting private medical care, including a 2007 hospitalization reported by the Veteran, be obtained for review by a VA examiner and by adjudicators.  Although these records were eventually obtained and associated with the Veteran's claims file in September 2016, these records have not been provided to a VA examiner for review, as the Veteran's most recent psychiatric records review was performed in June 2015.  In light of the length of time at issue here, including staged ratings from 2003 until the present, these older treatment records are particularly important to understanding the Veteran's impairment related to PTSD in these earlier years.  

Review of the Joint Motion reveals particular concern with whether the prior VA examination had gotten "stale," as there were indications the Veteran's symptoms had worsened since the 2003 examination at issue then.  The newly-obtained private treatment records, reflecting not only the hospitalization in 2007, but regular treatment from 2007 to 2013 both VA and private, should provide adjudicators with additional contemporaneous information about his PTSD throughout the time period at issue.  

Another concern identified by the authors of the Joint Motion involved the impact of the Veteran's PTSD upon his employment.  Recent medical records (2016) show that the Veteran retired after thirty years of post-service employment.  A 2014 record, however, indicates that the Veteran was laid off and contemplating whether to retire versus returning if called back, as he had been having more conflict with a new supervisor.  Therefore, particular attention should be paid by the examiner and VA adjudicators to the Veteran's employment situation throughout the years.

Therefore, for complete compliance with the Joint Motion, the Veteran must be provided with another VA psychiatric examination.  The examiner must perform a longitudinal review of the medical evidence reflecting the Veteran's PTSD symptoms from 2003 until the present time.  In this regard, we note that recent VA treatment records show a "past diagnosis" of PTSD and a current diagnosis of Major Depressive Disorder.  Upon remand, as part of an updated VA examination, a medical professional should clarify the Veteran's current diagnosis and whether Major Depressive Disorder is part and parcel of the PTSD or a natural outgrowth of PTSD.  After obtaining a thorough examination report, VA adjudicators must review the Veteran's disability rating for the entire time period at issue, correlating the Veteran's level of symptomatology with the most appropriate disability rating throughout.  

As the appeal must be remanded again anyway, the Veteran's VA treatment records should be updated for the file.
Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA medical treatment afforded to the Veteran by the Ann Arbor VA Healthcare System and all related clinics subsequent to December 2016 for inclusion in his claims file.

2.  Afford the Veteran a VA psychiatric examination to evaluate the level of impairment resulting from PTSD over the period of time from 2003 until the present.  The claims folder must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be performed in conjunction with the examination.  

(a) The examiner is requested to perform a thorough longitudinal review of all medical evidence related to PTSD in the claims file and discuss the Veteran's PTSD-related impairment, including increases and decreases in functioning throughout the entire time period at issue.  Particular attention should be paid to the impact of PTSD upon the Veteran's employment situation through the years.  

(b) With regard to the recent treatment notes indicating that the Veteran has major depression instead of or in addition to PTSD, the examiner is requested to clarify the Veteran's current diagnosis and render an informed opinion as to whether Major Depressive Disorder is part and parcel of the PTSD or a natural outgrowth of PTSD.  

The complete rationale for all opinions expressed should be fully explained.

3.  After the development requested above has been completed, the RO should again review the record, carefully evaluating the Veteran's PTSD-related impairment from 2003 until the present and awarding the most appropriate disability rating throughout this time period.  The RO should also carefully consider the medical evidence regarding major depressive disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative, if he chooses to appoint one, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


